United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3202
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                *     Appeal from the United States
                                        *     District Court for the
Carolyn Annette Woods, also known as *        Western District of Missouri.
Carolyn A. Hamilton, also known as      *
Carolyn Johnson, also known as Caroline *         [UNPUBLISHED]
Hamilton, also known as Carolyn Graves, *
also known as Carolyn Scoggins,         *
                                        *
             Appellant.                 *

                                    __________

                         Submitted:    July 24, 1997
                             Filed:    July 28, 1997
                                   __________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                           __________

PER CURIAM.

      From approximately 1991, as part of a drug-distribution conspiracy, cocaine and
crack cocaine were distributed from Carolyn Annette Woods’s residence in Kansas
City, Missouri. In May 1994, after a search warrant was executed at Woods’s
residence, authorities recovered loaded handguns and a rifle. Woods later pleaded
guilty to conspiring to distribute and possess with intent to distribute cocaine and
cocaine base from December 1989 through November 1994, in violation of 21 U.S.C.
§§ 846 and 841(a)(1) and (b)(1)(A). After calculating a Guidelines sentencing range
of 292 to 365 months--which included enhancements for possessing a firearm and for
her aggravating role in the offense--the district court1 granted the government’s motion
for a downward departure from the statutory minimum and Guidelines range, based on
Woods’s substantial cooperation; the court sentenced Woods to 108 months
imprisonment and 5 years supervised release. Woods appeals, and we affirm.

       For reversal, Woods argues the district court erred in assessing a 2-level firearm
enhancement under U.S. Sentencing Guidelines Manual § 2D1.1(b)(1), and a 3-level
enhancement for being a manager or supervisor under U.S. Sentencing Guidelines
Manual § 3B1.1(b). Without these enhancements, Woods would have had a total
offense level of 35 and a resulting Guidelines range of 168 to 210 months. Because
Woods’s 108-month sentence represents a downward departure from that range, her
sentence is unreviewable. See United States v. Baker, 64 F.3d 439, 441 (8th Cir. 1995)
(where district court departs below applicable Guidelines range with or without
challenged enhancement, this court has consistently held sentence is not reviewable).

      Accordingly, we affirm.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-